Citation Nr: 1015251	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  07-10 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to an initial compensable rating for service-
connected hearing loss in the left ear.  

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss in the right ear.  

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1969.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

In its July 2006 rating decision, the RO did not consider the 
right ear hearing loss claim to be a new and material 
evidence issue.  However, a final decision denying hearing 
loss is of record.  In Barnett v. Brown, 8 Vet. App. 1 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was 
determined that the statutory scheme in 38 U.S.C.A. §§ 5108 
and 7104 establishes a legal duty for the Board to consider 
new and material issues regardless of the RO's actions.  The 
Board may not consider a previously and finally disallowed 
claim unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find.  
As such, the Board must make its own determination as to 
whether new and material evidence has been presented to 
reopen the claim on appeal.    

The issue of entitlement to an initial compensable rating for 
service-connected hearing loss in the left ear is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a November 1998 rating decision, the RO denied a claim 
of entitlement to service connection for bilateral hearing 
loss.  

2.  Evidence submitted after November 1998 includes evidence 
that is not cumulative or redundant of the evidence 
previously of record, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for hearing loss in the right ear.  

3.  Resolving the benefit of the doubt in the Veteran's 
favor, the evidence shows that the Veteran's right ear 
hearing loss was likely caused by in-service noise exposure.  

4.  Resolving the benefit of the doubt in the Veteran's 
favor, the evidence shows that the Veteran's tinnitus was 
likely caused by in-service noise exposure.  


CONCLUSIONS OF LAW

1.  The November 1998 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1998).  

2.  The Veteran has submitted new and material evidence that 
warrants reopening his claim of entitlement to service 
connection for hearing loss in the right ear.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).  

3.  Resolving reasonable doubt in favor of the Veteran, right 
ear hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(d) (2009).   

4.  Resolving reasonable doubt in favor of the Veteran, 
tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(d), 
3.310(a) (2009).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  The RO originally provided VCAA notice to the 
Veteran in correspondence dated in September 2005.  In that 
letter, the RO advised the Veteran of what the evidence must 
show to establish entitlement to service-connected 
compensation benefits.  The RO advised the Veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the Veteran in procuring the evidence relevant 
to the claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the Veteran and which portion VA would attempt to 
obtain on behalf of the Veteran.  
   
In a March 2006 correspondence, prior to the July 2006 rating 
decision, the RO also informed the Veteran that when service 
connection is granted, a disability rating and effective date 
of the award is assigned.  The RO explained how the 
disability rating and effective date are determined.  The 
Board finds that in issuing this letter, the RO has satisfied 
the requirements of Dingess/Hartman.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims clarified VA's 
duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Here, since the Board is reopening the Veteran's claim of 
service connection for hearing loss in the right ear, there 
is no need to discuss whether there has been compliance with 
Kent because even if, for the sake of argument, there has not 
been, this is inconsequential and, therefore, at most 
harmless error.  38 C.F.R. § 20.1102; See also Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. 

The RO has satisfied VA's duty to assist.  The RO obtained 
the Veteran's service treatment records and VA medical center 
(VAMC) records.  The Veteran received a VA audiologic 
examination in March 2006.  In that regard, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
While the March 2006 VA examiner predicated his opinion on a 
full reading of the medical records in the Veteran's claims 
file, as discussed further below, the Board finds the nexus 
opinions provided not probative.  However, any inadequacy in 
the VA examination is harmless, as the Board is granting in 
full the service connection benefits sought on appeal.  

Accordingly, the Board finds that there is no identified, 
available, and pertinent evidence which is not currently part 
of the claims file.  Hence, VA has fulfilled its duty to 
assist the Veteran in the prosecution of his claims, and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

II. New and Material Evidence

Legal Criteria

A Veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  38 C.F.R. 
§ 3.156(a).  Material evidence means evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence on record at the time of the last 
prior final denial of the claim sought to be reopened, and it 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends, and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied.

Analysis

The Veteran's initial claim for service connection for 
bilateral hearing loss was denied in a November 1998 rating 
decision, which became final.  The Veteran filed a claim to 
reopen in August 2005.  The RO did not treat this as a new 
and material evidence claim and denied service connection for 
hearing loss in the right ear in a July 2006 rating decision.  
The Veteran's appeal of that decision is properly before the 
Board.  The Board notes that the Veteran has asserted that he 
thought he withdrew his claim for hearing loss in 1998.  
However, the record does not indicate that the claim was 
withdrawn, and a final decision is of record.  Thus, the 
Board will consider the Veteran's current claim a claim to 
reopen.    

The evidence of record pertaining to the Veteran at the time 
of the November 1998 rating decision consisted of service 
treatment records.  The Board notes that private treatment 
records pertaining to another individual with a similar name 
were also of record.  The RO denied service connection 
because the record did not show audiometric findings that met 
the criteria for defective hearing for VA purposes.  

Evidence submitted after the November 1998 rating decision 
included VAMC treatment records, the report of a VA 
examination, a private nexus opinion and statements by the 
Veteran.  Because the record contains a diagnosis of 
bilateral sensorineural hearing loss and statements 
pertaining to the Veteran's noise exposure in service, the 
Board finds it to be material.  38 C.F.R. § 3.156(a).  In 
short, this evidence addresses the central unestablished fact 
necessary to substantiate the Veteran's claim: whether the 
Veteran has right ear hearing loss that was incurred in 
service.  

Accordingly, the Veteran's claim of entitlement to service 
connection for right ear hearing loss is reopened.  The Board 
finds a de novo review appropriate because the Veteran was 
sufficiently notified.  See Bernard v. Brown, 4 Vet. App. 384 
(1994) 

III. Service Connection

Legal Criteria

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  

Where a Veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and an 
organic disease of the neurological system (including 
sensorineural hearing loss) becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In addition, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.

In the case of any Veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the Veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.    

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b).  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  

Hearing Loss-Right Ear

The Board notes that the Veteran has competently reported 
that he was exposed to combat noise while serving as a crew 
chief for a gunner helicopter, which also required him to act 
as a gunner, in the Republic of Vietnam.  His DD Form 214 
confirms his military qualification as an aircraft mechanic 
and his receipt of the Purple Heart Medal, the Air Medal, the 
Sharpshooter Qualification Badge and the Vietnam Service 
Medal with Bronze Service Star.  Exposure to combat noise is 
consistent with the circumstances of the Veteran's service.  
Thus, the Veteran's account of combat noise exposure is 
sufficient evidence of acoustic trauma, and acoustic trauma 
in service is therefore presumed.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d); Collette v. Brown, 82 F.3d 389 (1996).  
The Board notes that there is no clear and convincing 
evidence to the contrary to rebut this presumption.  

The Board also notes that the evidence of record clearly 
shows a current bilateral hearing impairment as defined by 
38 C.F.R. § 3.385.  The pure tone threshold results from the 
VA examination are as follows:     




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
70
85
95
LEFT
25
45
60
80
95

Speech recognition scores were 88 percent in the right ear 
and 76 percent in the left ear.  Because a decline in hearing 
in the right ear had not been shown in service treatment 
records, the examiner concluded that it was not at least as 
likely as not that the Veteran's right ear hearing loss was 
related to military service, although he stated that the 
possibility could not be entirely ruled out.  Also, a private 
audiologist opined in July 2006 that it is possible that the 
Veteran's hearing loss is due to his military background.  
The Board finds that both of these opinions are too 
speculative to provide the degree of certainty required for 
medical nexus evidence.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).

The Veteran's entrance examination in July 1966 revealed the 
following audiometric results:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
N.R.
5
LEFT
5
5
5
N.R.
5

The Veteran's August 1969 separation examination, conducted 
after service in the Republic of Vietnam as a gunner, 
revealed the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
N.R.
5
LEFT
5
10
15
N.R.
20

While the in-service audiogram results do not show a decline 
in hearing acuity in the right ear, the Board notes that 
service treatment records contain several complaints of ear 
pain, blockage and discharge.  Also, the Veteran has noted 
that his bilateral hearing loss began in service.    

During his March 2006 VA examination, the Veteran stated that 
hearing loss has existed for approximately 35 years.  He 
stated that his hearing loss occurred gradually and 
progressively.  The Veteran is competent to report his 
symptoms of hearing loss in the right ear, and there is no 
basis upon which to challenge the Veteran's credibility.  
There is also no persuasive basis to attribute the hearing 
loss to intercurrent causes.  38 C.F.R. § 3.303.  The Board 
finds that the evidence demonstrates a continuity of 
symptomatology, linking hearing loss to service.  38 C.F.R. 
§ 3.303(b).    

Resolving all reasonable doubt in favor of the Veteran under 
38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, the Board finds 
that service connection for hearing loss in the right ear is 
warranted, especially given the more difficult legal burden 
on VA as a result of section 1154 status.  See 38 U.S.C.A. 
§ 1154(b).  

Tinnitus

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for tinnitus.

In a July 2006 rating decision, the RO denied service 
connection for tinnitus.  The March 2006 VA examiner 
determined that it was "not at least as likely as not that 
the Veteran's tinnitus is related to military service and it 
is very likely that Veteran's tinnitus is related to 
underlying auditory pathology that have resulted in his 
current bilateral sensorineural hearing loss which may not be 
related to military service."  The examiner's rationale was 
that the etiology of the Veteran's hearing loss was unclear.  

However, in his August 2005 claim, the Veteran argued that he 
worked as a crew chief on a gunner helicopter while in the 
Republic of Vietnam in 1967 and 1968.  He flew as a co-pilot 
and had to fire the M60 machine gun as a door gunner.  Other 
than a flight helmet, he had no ear protection.  During his 
March 2006 VA examination, the Veteran reported that the 
onset of tinnitus was in Vietnam and that tinnitus has 
existed for 35 years.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  

In this regard, the Veteran has made repeated statements that 
he developed tinnitus as a result of exposure to helicopter 
and artillery noise while in the Republic of Vietnam.  The 
Board notes that the Veteran's service personnel file shows 
that he is in receipt of the Purple Heart Medal and other 
medals indicative of combat.  

The Board therefore finds the Veteran's statements in this 
case are credible.  Furthermore, the Board notes that 
tinnitus is subjective, and the kind of condition to which 
lay testimony is competent.  See Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) (finding Veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  
Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
at 469; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("Although interest may affect the credibility of 
testimony, it does not affect competency to testify.").

Moreover, the Veteran has a diagnosis of bilateral hearing 
loss and is service connected for this.  The fact that the 
Veteran has been diagnosed with bilateral hearing loss, for 
which he has received service connection, adds to the 
credibility of his contention that his tinnitus is related to 
service because "an associated hearing loss is usually 
present" with tinnitus.  See The MERCK Manual, Sec. 7, Ch. 
82, Approach to the Patient with Ear Problems.  Concerning 
this, the Board notes that tinnitus may occur as a symptom of 
nearly all ear disorders including sensorineural or noise-
induced hearing loss.  Id.  With regard to the former, the 
March 2006 VA examination shows that the Veteran has been 
diagnosed as having bilateral sensorineural hearing loss.  
The evidence also suggests that the hearing loss had its 
onset in-service and may have been noise-induced.  In this 
regard, the Board notes that "high frequency tinnitus 
usually accompanies [noise-induced] hearing loss."  The 
MERCK Manual, Section 7, Ch. 85, Inner Ear.

The positive evidence of record consists of the above-noted 
provisions from The MERCK Manual, the Veteran's history of 
service-connected sensorineural hearing loss and the 
Veteran's own contentions.  Service treatment records show a 
discernible change in hearing acuity during the Veteran's 
active service, which clearly suggests a relationship between 
the hearing loss and the Veteran's in-service noise exposure.  
The cited provisions from The MERCK Manual confirm that 
tinnitus usually accompanies sensorineural or noise-induced 
hearing loss.  Finally, the Board has determined that the 
Veteran's contentions that he has experienced ringing in his 
ears since service are competent and credible evidence upon 
which the Board may rely in making its decision.

The only evidence unfavorable to the claim for service 
connection in this case consists of the March 2006 VA 
examination opinion.  However, again, the Veteran 
demonstrated bilateral hearing loss and experienced combat-
related noise exposure in service.   

Thus, based on an identified loss of hearing acuity in 
service, which has been diagnosed as being sensorineural, the 
provisions from The MERCK Manual noted above and the 
Veteran's statements, the Board concludes that evidence for 
and against the claim for service connection for tinnitus is 
at least in approximate balance.  Accordingly, the Board will 
resolve the benefit of the doubt in favor of the Veteran in 
this case as the law requires and grant service connection 
for tinnitus.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 
3.303, 3.304.

	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for hearing loss in the 
right ear is reopened, and service connection is granted.  

Entitlement to service connection for tinnitus is granted.  


REMAND

In light of the Board's decision to grant service connection 
for the Veteran's right ear hearing loss, it is necessary to 
remand the issue of entitlement to a compensable rating for 
the Veteran's service-connected hearing loss, left ear, to 
the RO.  The rating criteria considers findings relative to 
both ears, and the RO has not had the opportunity to assign 
an initial rating or effective date for the Veteran's now 
service-connected right ear hearing loss.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991), overruled on other grounds 
by Tyrues v. Shinseki, 23 Vet. App. 166 (2009).  Further, the 
last VA audiologic examination took place over four years 
ago, and the Board finds that a new examination is required 
for rating purposes.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a new 
audiological examination to determine the 
nature and extent of any current 
manifestations of his now service-
connected right ear hearing loss and 
previously service-connected left ear 
hearing loss.  All indicated evaluations, 
studies and tests deemed necessary should 
be accomplished and all findings reported 
in detail.  The claims file should be made 
available for review in connection with 
the examination.  Please send the claims 
folder to the examiner for review in 
conjunction with the examination.  

2.  After any additional notification 
and/or development that the RO deems 
necessary is undertaken, the Veteran's 
claim should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the Veteran should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


